United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3708
                                    ___________

William Pledger, III,                 *
                                      *
                   Appellant,         * Appeal from the United States
                                      * District Court for the Eastern
      v.                              * District of Arkansas.
                                      *
Pulaski County Circuit Court, Seventh *     [UNPUBLISHED]
Division; State of Arkansas,          *
                                      *
                   Appellee.          *
                                 ___________

                              Submitted: April 5, 2002

                                   Filed: April 8, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       William Pledger, III purports to appeal from the district court's dismissal of
Pledger's complaint. Having carefully reviewed the record, we observe that the
district court has not entered a separate judgment, as required by Federal Rule of Civil
Procedure 58. Accordingly, Pledger's appeal is premature, and we dismiss without
prejudice to the taking of an appeal once the district court enters judgment on a
separate document. See Sanders v. Clemco Indus., 862 F.2d 161, 166-67 (8th Cir.
1988).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-